         Case 7:18-cv-05615-NSR Document 26 Filed 02/21/19 Page 1 of 2



                             Kevin T. Conway, Esq.
                                     Attorney at Law
                                        Licensed in
                                        n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110              c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                         500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                             Teaneck, NJ 07666
Fax: (845) 352-0481                             Tel: (201) 928-1100


                                       February 21, 2019


The Honorable Judge Nelson S. Roman
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re: 7:18-cv-05615-NSR, Malibu Media, LLC v. Wei Xu – Plaintiff’s Response to
       Defendant’s Request for an Extension of Time

Dear Judge Roman:

       I represent Plaintiff, Malibu Media, LLC, in the above-referenced matter. This letter is in
response to the letter filed by Defendant at CM/ECF 24 and 25 requesting an extension of time.

     Plaintiff is not opposed to Defendant’s request for an extension of time to respond to the
Amended Complaint [CM/ECF 17] up to and including March 15, 2019 as requested.

                                                    Respectfully Submitted,

                                             By:    /s/ Kevin T. Conway
                                                    Kevin T. Conway (KC-3347)
                                                    80 Red Schoolhouse Road, Suite 110
                                                    Spring Valley, NY 10977
                                                    T: (845) 352-0206
                                                    F: (845) 352-0481
                                                    Email: ktcmalibu@gmail.com
                                                    Attorneys for Plaintiff
         Case 7:18-cv-05615-NSR Document 26 Filed 02/21/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                            By:     /s/ Kevin T. Conway
                                                    Kevin T. Conway (KC-3347)




                                               2
